UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7132


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RYAN O’NEIL LITTLE, a/k/a LA, a/k/a Youngblood,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:95-cr-00105-MOC-1)


Submitted:   November 17, 2011            Decided:   November 23, 2011


Before KING, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ryan O’Neil Little, Appellant Pro Se. Gretchen C. F. Shappert,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ryan O’Neil Little appeals the district court’s order

denying various motions in his criminal case.        We have reviewed

the record and find no reversible error.      Accordingly, we affirm

for the reasons stated by the district court.        United States v.

Little, No. 3:95-cr-00105-MOC-1 (W.D.N.C. July 22, 2011).           We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    2